I concur in the holding that the information herein charges merely a misdemeanor, which is triable on complaint before the justice of the peace and not by the district court on the information filed; that the introduction of evidence of a former conviction was erroneous; and that the judgment of conviction should be reversed and set aside. I do not in this case care to circumscribe or place limits on the jurisdiction of the district court. Under the Constitution the district courts of this state are courts of general jurisdiction.
I concur in the order made by Mr. Justice ELIAS HANSEN in his concurring opinion with respect to the disposition of the cause.